Citation Nr: 0814899	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial rating than the 10 
percent assigned for residuals of laceration of the right 
fourth finger.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for gingival 
hyperplasia.  

6.  Entitlement to service connection for degenerative disc 
disease at L5-S1.  

7.  Entitlement to service connection for a left knee 
disorder, to include chondromalacia patellae and/or 
patellofemoral pain syndrome.  

8.  Entitlement to service connection for greater 
trochanteric bursitis of the left hip.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the claims file was thereafter 
transferred to the RO in Wichita, Kansas.


FINDINGS OF FACT

1.  For the entire claim and appeal period beginning on 
August 9, 2003, the veteran's residuals of laceration of the 
right fourth finger have been manifested by a tender, 
superficial scar of that finger non-adherent to underlying 
tissues, and by limitation of motion of that finger.  

2.  Hearing loss did not develop and was not aggravated in 
service, was not manifested to a disabling degree within the 
first post-service year, and is not otherwise causally 
related to service. 

3.  The veteran does not have post-traumatic stress disorder 
due to an independently corroborated in-service stressor.

4.  Tinea pedis did not develop and was not aggravated in 
service, and is not otherwise causally related to service. 

5.  Gingival hyperplasia did not develop and was not 
aggravated in service, and is not otherwise causally related 
to service. 

6.  Degenerative disc disease at L5-S1 did not develop and 
was not aggravated in service, and is not otherwise causally 
related to service. 

7.  A left knee disorder to include chondromalacia patellae 
and/or patellofemoral pain syndrome did not develop and was 
not aggravated in service, and is not otherwise causally 
related to service. 

8.  Greater trochanteric bursitis of the left hip did not 
develop in service and is not otherwise causally related to 
service.


CONCLUSIONS OF LAW

1.  For the entire period beginning on August 9, 2003, the 
criteria for a rating above the 10 percent assigned for a 
residuals of laceration of the right fourth finger are not 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (2007).

2.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2007).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

4.  The criteria for service connection for tinea pedis are 
not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for service connection for gingival 
hyperplasia are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  The criteria for service connection for degenerative disc 
disease at L5-S1 are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  The criteria for service connection for a left knee 
disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

8.  The criteria for service connection for greater 
trochanteric bursitis of the left hip are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In December 2003, prior to the appealed June 2004 RO rating 
action, the veteran was afforded a VCAA notice letter 
directed at all his presented claims, including the appealed 
claims of entitlement to service connection for hearing loss, 
PTSD, a skin condition (now styled as tinea pedis), a dental 
condition (now styled as gingival hyperplasia), a back 
condition (now styled as degenerative disc disease at L5-S1), 
a left leg condition (now styled as chondromalacia patellae 
and/or patellofemoral pain syndrome), and a left hip 
condition (now styled as greater trochanteric bursitis of the 
left hip).  The VCAA letter also then addressed a claim for 
service connection for a right ring finger disorder, and by 
the appealed rating decision the RO granted service 
connection for residuals of laceration of the finger; the 
veteran's downstream appealed issue is entitlement to a 
higher initial evaluation than the 10 percent assigned with 
service connection for those residuals.  

The December 2003 letter informed the veteran of VA's duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims, satisfying all four 
notice requirements of the VCAA, and addressing the evidence 
required to support these claims for service connection.  The 
letter addressed VCAA notice and development assistance 
requirements.  It also informed what evidence VA would seek 
to provide and what evidence the veteran was expected to 
provide.  Also by this letter, the veteran was requested to 
submit pertinent clinical evidence in his possession, in 
furtherance of his claims.  

By an October 2005 VCAA letter, the RO addressed evidence 
required to support an increased evaluation for the finger 
laceration residuals, and the veteran was thereafter afforded 
an SOC in December 2005.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, would assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, although 
the December 2003 VCAA notice letter did not address the 
downstream issues of initial rating and effective date as 
pertinent to the appellant's claims, any such deficiencies 
are harmless because the appealed claims are herein denied.  

VA's duty to assist the veteran in the development of his 
claims includes assisting him in the procurement of service 
medical records and pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The above-noted VCAA notice 
letters requested that the veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and to provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  VA and 
service medical records (SMRs) were obtained.  The veteran, 
through his authorized representative, submitted VA treatment 
records and informed of still more VA records, and also 
informed of his receipt of Social Security Administration 
(SSA) disability benefits.  The RO duly obtained and 
associated with the claims folder VA treatment and evaluation 
records, as well as records underlying a 2004 SSA 
determination granting those benefits.  

Through his authorized representative, the veteran submitted 
numerous records in May 2006, for which he waived RO review 
prior to Board adjudication of his appealed claims.  

The veteran was asked by the December 2003 VCAA letter to 
submit information or evidence of his claimed disabilities as 
related to service, including evidence supporting a causal 
relationship to service.  Specific evidence and information 
to support his PTSD claim was also requested.  The veteran 
substantially failed to respond to these requests, by failing 
to inform of or otherwise provide evidence to support 
incurrence or aggravation of his claimed disorders in service 
or some causal link to service, or evidence of stressors in 
service to support his PTSD claim, notwithstanding the above-
noted submission of numerous treatment records.  The Board 
notes in this regard the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while VA does have a duty to assist a 
veteran in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  All 
indicated records were requested in support of the appealed 
claims, and all records obtained were associated with the 
claims folders.  

The veteran was afforded VA examinations in April 2004 to 
address medical questions underlying his claims, and these 
examination reports, taken together with the balance of the 
record, present sufficient evidence for proper adjudication 
of the appealed claims.  

The veteran was duly informed, including by the June 2004 
rating action and the December 2005 SOC, of the evidence 
obtained in support of his claim, and thus, by implication, 
of the evidence not obtained.  He was adequately informed of 
the importance of obtaining all relevant records.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran was afforded appropriate opportunity to address 
the claims, and did so by written submissions.  Through his 
authorized representative, the veteran, by a substantive 
appeal submitted in January 2006, expressly declined the 
opportunity to address his claims by hearing testimony.  
There is no indication that the veteran expressed a further 
desire to address his claims which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Id.

In summary, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating for Residuals of Laceration of 
Right Fourth Finger

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

The Board notes at the outset some apparent confusion in 
description of the finger affected within the record, with it 
at times identified as the ring finder and at times as the 
index finger.  The April 2004 VA examiner variously 
identified it as the index or ring finger.  Counting the 
thumb as the first finger, the index is the second finger, 
while the ring is the fourth finger.  The service medical 
records make clear that the fourth finger was the one 
suffering the injury, and it appears that this is the finger 
suffering disability.  Notwithstanding some confusion in the 
record, the April 2004 examination report adequately 
addressed the nature and severity of the veteran's finger 
laceration residuals, and the RO adequately adjudicated the 
claim with any errors as to description of which finger was 
affected being essentially harmless and not affecting the 
outcome of the RO's adjudication.  The Board has herein 
identified the injured finger only as the right fourth 
finger.

The veteran was granted service connection for his right 
fourth finger scar effective from his August 9, 2003, date of 
claim.  The Board has reviewed the entire record and finds 
that the 10 percent rating assigned by virtue of this 
decision for the right fourth finger scar reflects the most 
disabling this disorder has been since the veteran filed his 
claim on August 9, 2003, which is the beginning of the appeal 
period.  Thus, the Board concludes that staged ratings for 
this disorder are not warranted.  Fenderson v. West, 12 Vet. 
App Vet. App. 119 (1999).

The veteran was afforded a separate April 2004 VA examination 
to address his laceration residuals of the right fourth 
finger.  The examiner noted service medical records showing 
that the veteran was treated for a self-inflicted cut to the 
finger at the distal joint.  The cut went to the bone and 
healing occurred without closure; there was no feeling distal 
to the scar and loss of grip strength upon treatment in 
service contemporaneous to the injury.  Upon the April 2004 
examination, the veteran complained that he had difficulty 
gripping with the fourth finger, and that he felt a shock 
when the scar was bumped.  

Upon physical evaluation, the April 2004 VA examiner found no 
obvious deformity or joint changes in the right hand.  The 
examiner observed a well-healed scar on the flexor surface at 
the distal joint of the finger which was sensitive to touch.  
The scar was four centimeters in length and two millimeters 
in width, stable, flat, smooth, and non-adherent to 
underlying tissues.  There was moderate loss of flexion of 
the distal joint, and loss of sensation.  However, examiner 
found no interference with functioning of the other fingers 
or with functioning of the hand for ordinary motions 
including pushing, pulling, twisting, expression, and 
dexterity.  The veteran could flex the finger to reach six 
millimeters from the proximal traverse crease of the palm.  
Strength of both hands was equal.  The examiner assessed 
well-healed laceration scar of the right fourth finger with 
residual sensitivity, loss of sensation, and moderate loss of 
motion of the distal joint.  

The veteran's laceration residuals of the right fourth finger 
may be rated based on superficial, painful scar without 
underlying soft tissue damage, under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804, with 10 percent being the maximal 
schedular rating to be assigned on that basis.  

Based on the loss of some use and feeling in the fourth 
finger, the laceration residuals may also be rated based on 
limitation of function of the affected part, under Diagnostic 
Code 7805.  However, under DC 5230 (the appropriate 
diagnostic code for functioning of the fourth finger), for 
any limitation of motion of the fourth finger, only a 
noncompensable rating is assignable.  Hence, a compensable 
rating is not assignable based on loss of motion of the 
veteran's injured right fourth finger.  Accordingly, the only 
compensable disability rating assignable in this case is for 
the tender, superficial scar under Diagnostic Code 7805.  The 
veteran has already been assigned the maximal 10 percent 
rating under that code.  

The Board finds that the preponderance of the evidence is 
against the veteran's fourth finger scar warranting a higher 
initial rating under any applicable code.  There is also no 
indication of exceptional circumstances such as prolonged 
periods of hospitalization or marked interference with 
employment based on the finger laceration residuals, so as to 
warrant a higher rating  on an extraschedular basis.  
38 C.F.R. § 3.321.  

Because only a noncompensable rating may be assigned for loss 
of functioning of the fourth finger, consideration of factors 
associated with musculoskeletal impairments under 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca do not afford an opportunity for a 
higher evaluation in this case. 

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a higher disability rating 
than the 10 percent already assigned for the veteran's  right 
fourth finger laceration residuals.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson; 
see Buchanan v. Nicholson, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

A.  Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4,000 hertz (Hz)is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 (Hz) are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contended in a September 2003 claim that he 
suffered "severe hearing loss" from auditory trauma 
associated with artillery duty in service.  However, service 
medical records provide no record of auditory trauma, and no 
findings of loss of hearing acuity during service.  Service 
personnel records also include no such notations.  The 
veteran's service Form DD214 lists his military occupational 
specialty as surveyor. 

The April 2004 VA examiner accurately noted that the 
veteran's service induction examination in June 1967 
reflected the presence of high frequency hearing loss in both 
ears, whereas the report of his service separation 
examination in January 1969 shows no hearing loss, with 
hearing acuity below 20 decibels at all indicated 
frequencies.  Hensley.
 
There is no presumption of soundness with regard to hearing 
loss in this case because defective hearing was identified 
upon service induction examination.  38 U.S.C.A. §§ 1111, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.304(b) (2007).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004). A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service. See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In this case, there is no medical evidence to support an 
increase in severity of hearing loss during the veteran's 
period of service.  Rather, the only pertinent medical 
evidence is the veteran's service separation examination, 
which shows no hearing loss disability in either ear, thus 
suggesting that any hearing loss that was shown upon service 
induction examination was not chronic, but instead resolved, 
so that no hearing loss was present by the time the veteran 
separated from service.  For purposes of this decision, the 
only relevant point, with respect to aggravation, is the 
absence of medical evidence of increase in severity of 
hearing loss during service.  Hence, the claim cannot be 
sustained based on aggravation in service.  38 C.F.R. 
§ 3.306(a).  

There is no record of complaints or findings of hearing loss 
within years after service separation, and hence service 
connection for sensorineural hearing loss on a first-year-
post-service presumptive basis is not be warranted.  
38 C.F.R. §§ 3.307, 3.309.  There is no service record to 
indicate that the veteran developed hearing loss in service, 
and no post-service medical record providing any such 
indication.  The veteran's contention that he has current 
hearing loss related to service is unsupported by the 
evidence of record.  

That bare assertion, as a lay statement unqualified to 
address medical questions of causation between any 
experiences in service and any current hearing loss, can thus 
be afforded little weight to support the claim.  Espiritu; 
cf. Jandreau.  The record, taken as a whole, preponderates 
against an current hearing loss being causally related to 
service.  

Accordingly, the preponderance of the evidence is against any 
current hearing loss having been incurred or aggravated by 
service, or being otherwise causally related to service.  
38 C.F.R. § 3.303.  Because the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert.



B.  Post-traumatic stress disorder

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred. 38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.304(f) (2007); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993). The evidence necessary 
to establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy." Id.  If VA determines 
the veteran did not engage in combat with the enemy, or that 
the veteran did engage in combat but that the alleged 
stressor is not combat related, his lay testimony by itself 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(corroborating evidence of alleged stressor cannot consist 
solely of after-the-fact medical nexus evidence, but rather 
must contain evidence to corroborate allegations of in-
service stressor).

The veteran claims entitlement to service connection for PTSD 
based on this disorder's having been caused by combat-type 
stressors in service.  Specifically, he contends that he 
experienced combat in service in Vietnam, including being 
struck by shrapnel and being blown out of  his vehicle.  
However, service medical records and service personnel 
records provide no indication of combat, combat-related 
injuries, or combat-like experiences such as exposure or 
proximity to shelling, or an automobile accident or other 
accident with significant injuries.  The veteran was asked to 
provide such details of alleged experiences in service as 
might be capable of corroboration by the service department, 
but he failed to do so.  He also failed to provided any 
independent corroboration to support his own assertions of 
combat experiences.  The absence of any documentation of 
combat experiences or of any injuries related to combat, 
including shrapnel wounds, in any service personnel records 
or service medical records, outweighs his uncorroborated 
assertions in this case.  

In the absence of combat exposure, there must be independent 
corroboration of alleged in-service stressors to support the 
claim for service connection for PTSD.  Moreau; Cohen.  The 
Board finds that the preponderance of the evidence is against 
the veteran having engaged in combat with the enemy, and 
hence a corroborated stressor is required to support for his 
PTSD claim. 38 C.F.R. § 3.304(f).  Absent combat exposure, 
and without independent corroboration of any alleged in-
service stressor, the veteran's claim  for service connection 
for PTSD cannot be sustained, notwithstanding diagnoses of 
PTSD within recent treatment records.  A diagnosis of PTSD 
must be based on a corroborated in-service stressor in order 
to support the claim.  38 C.F.R. § 3.304(f).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for PTSD, and the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.

C.  Tinea Pedis, Gingival Hyperplasia, Degenerative Disc 
Disease at L5-S1,
and Left Knee Disorder to Include Chondromalacia Patellae 
and/or Patellofemoral Pain Syndrome

The veteran contends that tinea pedis, gingival hyperplasia, 
degenerative disc disease at L5-S1, and left knee disorder to 
include chondromalacia patellae and/or patellofemoral pain 
syndrome all developed in service and persisted ever since 
service, or otherwise are all causally related to service.  
However, he has not presented any evidence to support these 
contentions, service medical records present no findings of 
any of these disorders, and post-service records do not 
document any of these disorders for years post service, and 
include no medical evidence causally linking these disorders 
to service.  

Based on the absence of corroboration to support the 
veteran's contentions as related to service for any of these 
claimed conditions (tinea pedis, gingival hyperplasia, 
degenerative disc disease at L5-S1, and a left knee disorder) 
and his failure to cooperate with requests for evidence or 
information by providing any evidence or sources of 
information to corroborate his contentions as related to 
service, the Board finds that the veteran's statements 
regarding onset of these disorders in service or persistence 
of these disorders from service to the present, to be 
significantly lacking in credibility to support the claims.  
The Board accordingly finds that the absence of corroboration 
of these allegations as related to service for these claimed 
disorders outweighs his allegations of their origins in 
service or their persistence from service, or otherwise of 
any relationship to service.  The veteran, as a lay person, 
lacks the requisite expertise to otherwise assess that these 
claimed disorders are causally related to service by some 
other manner than onset in service or persistence from 
service, and hence his contentions otherwise of a causal 
relationship to service are not cognizable to support these 
claims for service connection.  Espiritu; cf. Jandreau.  

Accordingly, the Board finds the preponderance of the 
evidence against onset of tinea pedis, gingival hyperplasia, 
degenerative disc disease at L5-S1, and a left knee disorder 
in service, is also against the continuity of any of these 
disorders from service to the present, and is against any 
causal link between the veteran's period of service and any 
of these claimed disorders.  Accordingly, absent a link 
between service and current tinea pedis, gingival 
hyperplasia, degenerative disc disease at L5-S1, and a left 
knee disorder, the preponderance of the evidence is against 
these claims, and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert.  

D.  Greater Trochanteric Bursitis
of the Left Hip

At an April 2004 VA examination for compensation purposes, 
the veteran contended a left hip condition was due to a 
shrapnel wound in service.  However, the service medical 
records are negative for any shrapnel wound or treatment of 
the left hip area.  The veteran also received no military 
awards suggestive of incurring any wounds in service.  The 
April 2004 VA examiner found no scars to suggest any past 
shrapnel wounds.  The examiner also noted the veteran's prior 
contention that he was blown out of a vehicle in service.  
However, again, there is no record of such an incident in the 
service medical records.  The VA examiner has diagnosed 
greater trochanteric bursitis of the left hip.  

Post-service medical records show no disability of the left 
hip for years after service separation, and there is no 
evidence to corroborate the veteran's contention of a causal 
association between service and any current left hip 
disorder.  The absence of any such evidence, and the absence 
of an evidence, including evidence of residual scars, to 
support the veteran's contentions of injury, including 
shrapnel injury, in service, outweighs the veteran's 
uncorroborated lay assertion of injury in service.  The 
veteran, as a lay person, is not otherwise qualified to 
address questions of causation between service and a current 
left hip disorder, because such a medical question is beyond 
the scope of lay knowledge.  Espiritu; cf. Jandreau.  

Accordingly, absent evidence of a causal link between service 
and a current left hip disorder, the preponderance of the 
evidence is against the veteran's claim for service 
connection for greater trochanteric bursitis of the left hip.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

A higher initial rating than the 10 percent assigned for 
residuals of laceration of the right fourth finger is denied. 

Service connection for hearing loss is denied. 

Service connection for PTSD is denied. 

[Continued on Next Page]

Service connection for tinea pedis is denied.

Service connection for gingival hyperplasia is denied.

Service connection for degenerative disc disease at L5-S1 is 
denied.

Service connection for a left knee disorder is denied.

Service connection for greater trochanteric bursitis of the 
left hip is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


